Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the after final remarks and amendments filed on April 12, 2021.
Claims 1-27 are currently pending.
Claim 3 has been amended.


Claim Rejections - 35 USC § 112
The previous rejection of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendment to claim 3.


Claim Rejections - 35 USC § 102
The previous rejections of claims 1, 2, 7, and 27  is/are rejected under 35 U.S.C. 102(a)(1) and claims 12-15 under 35 U.S.C. 103 are withdrawn in view of Applicant’s arguments; see below for details.


Response to Arguments
Applicant’s arguments filed April 12, 2021 have been considered and are persuasive.
Beginning on page 8 of remarks, Applicant argues that the previous 102 rejection in view of Hen does not teach the claimed features.  Applicant argues that Hen does not teach oscillating fields that drive the quibits according to a driver Hamiltonian.  On page 9, Applicant argues that the magnetic fields referenced in Hen are not oscillating magnetic fields and, upon further consideration, Examiner agrees.  Therefore, the previous rejection is withdrawn.
The closest art of record, Betz et al., U.S. Patent Application Publication 2016/0300155, teaches a quantum information processing system that incorporates oscillating magnetic fields to alter spin according to a Hamiltonian (see paragraphs [0201]-[0204]), but does not teach the specific details in the instant claims.


Conclusion
Claims 1-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL T PELLETT/Primary Examiner, Art Unit 2121